Order filed, March 10, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-01101-CV
                                 ____________

  PLEASANT HILL COMMUNITY DEVELOPMENT CORPORATION,
                       Appellant

                                         V.

THE APPRAISAL REVIEW BOARD OF HARRIS COUNTY AND HARRIS
           COUNTY APPRAISAL DISTRICT, Appellee


                    On Appeal from the 129th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-72430


                            CORRECTED ORDER

      The reporter’s record in this case was due January 10, 2014. See Tex. R.
App. P. 35.1. On January 28, 2014, this court ordered the court reporter to file the
record within 30 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.
      We order Cynthia Berry, the official court reporter, to file the record in this
appeal within 30 days of the date of this order. No further extension will be
entertained absent exceptional circumstances. The trial and appellate courts are
jointly responsible for ensuring that the appellate record is timely filed. See Tex.
R. App. P. 35.3(c). If Cynthia Berry does not timely file the record as ordered,
we will issue an order directing the trial court to conduct a hearing to determine the
reason for the failure to file the record.



                                     PER CURIAM